United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                            In The United States Court Of Appeals
                                                                                       January 18, 2007
                                    For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 06-30128
                                        Summary Calendar


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

v.

STEPHEN BUI,

               Defendant - Appellant.


                         Appeal from the United States District Court
                            For the Eastern District of Louisiana
                                    No. 2:04-CR-00121


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       A     jury     convicted        Stephen        Bui    of     conspiracy        to    possess

methylenedioxymethamphetamine (ecstacy) with intent to distribute, in violation of 21

U.S.C. §§ 841(a)(1) and 846, and of possessing a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1). On appeal, Bui challenges the firearm

conviction on sufficiency of the evidence and prosecutorial misconduct grounds. We affirm.

                                                  I

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       On April 13, 2004, Bui and Marvin Romero were arrested when they attempted to sell

ecstacy to Agent Ricky Jackson, an undercover police officer on assignment with the Drug

Enforcement Administration’s (DEA) narcotics task force. A DEA confidential source

arranged the purchase of 1,000 tablets of ecstacy from Romero for $9,000. Romero met with

the source and Agent Jackson in a mall parking lot and led them to Bui, who was sitting in

the driver’s seat of a parked vehicle nearby. They all got into the vehicle with Bui, and Bui

showed Agent Jackson a bag of ecstacy tablets. Agent Jackson signaled surveillance agents

to move in and arrest Bui and Romero. After the agents apprehended Bui and Romero, they

searched the vehicle and found a loaded Glock, 9mm semi-automatic firearm under the

driver’s seat and a loaded magazine clip and a bag of ecstacy pills in the center console of

the vehicle.

                                               II

       Bui first challenges the sufficiency of the evidence supporting his conviction of

possessing a firearm in furtherance of a drug trafficking crime. We will sustain the jury

verdict if “the evidence, as viewed in the light most favorable to the verdict, would permit

a rational trier of fact to find [the defendant] guilty beyond a reasonable doubt.”1 In this

review, “we draw ‘all reasonable inferences in support of the verdict.’”2 We conclude, after

a complete review of the record, that there was sufficient evidence to support the jury


       1
       United States v. Guerrero, 169 F.3d 933, 939 (5th Cir. 1999) (quoting United States v.
Pankhurst, 118 F.3d 345, 352 (5th Cir. 1997)).
       2
        Id. (quoting United States v. Pennington, 20 F.3d 593, 597 (5th Cir. 1994)).

                                               2
verdict. Bui, therefore, is not entitled to a judgment of acquittal.

                                              III

       Bui next contends that the prosecutor engaged in misconduct by asking an improper

cross-examination question. During the trial, Agent Eric Davis and Agent Blaine Donovan

testified that after Bui’s arrest, Bui told them that he bought the firearm at a gun show. Bui,

however, testified that he had never owned, possessed, or purchased a gun. On cross-

examination, the prosecutor asked Bui, “Are you saying that Officer Eric Davis got on the

stand, under oath, and risked his entire career to lie about that statement, too?” Defense

counsel objected to this question as an improper attempt to bolster Officer Davis’s

credibility, but the district court overruled this objection. Bui then answered the prosecutor’s

question, “Like I said, I know that I didn’t say that.”

       We review a district court’s ruling on allegations of prosecutorial misconduct for

abuse of discretion.3 This review involves two steps: (1) we must first decide whether the

prosecutor made an improper remark and (2) if an improper remark was made, we must

determine whether the remark affected the substantial rights of the defendant.4 Even

assuming that the prosecutor’s question was improper, we conclude that it did not affect

Bui’s substantive rights. In determining whether the prosecutor’s question affected Bui’s

substantive rights, “we assess ‘(1) the magnitude of the statement’s prejudice, (2) the effect



       3
        United States v. Williams, 343 F.3d 423, 434 (5th Cir. 2003).
       4
        United States v. Gallardo-Trapero, 185 F.3d 307, 320 (5th Cir. 1999).

                                               3
of any cautionary instructions given, and (3) the strength of the evidence of the defendant’s

guilt.’”5

        First, the magnitude of the question’s prejudicial effect was small when we look at

the context in which it was made.6 Bui objected to one question in the middle of the

Government’s cross-examination of him. After that question, the prosecutor did not ask Bui

any other questions about Agent Davis’s testimony, and the prosecutor moved on to other

topics. Also, the district court instructed the prosecutor not to “get into that area on closing

argument.” The objectionable remark, therefore, consisted of a single cross-examination

question in a two-day trial with numerous witnesses and pieces of evidence. We cannot say

that the prosecutor’s question overshadowed the other evidence and unduly prejudiced Bui’s

case.

        Second, the district court helped mitigate any prejudicial effect by properly instructing

the jury to base its decision only on the testimony and exhibits presented at trial. The district

court also instructed the jury that “any statements, objections, or arguments made by the

lawyers are not evidence.”          We presume that the jury followed these instructions.7


        5
       United States v. Munoz, 150 F.3d 401, 415 (5th Cir. 1998) (quoting United States v.
Tomblin, 46 F.3d 1369, 1389 (5th Cir. 1995)).
        6
         See United States v. Fields, 72 F.3d 1200, 1207 (5th Cir. 1996) (“The magnitude of the
prejudicial effect is tested by looking at the prosecutor’s remarks in the context of the trial in which
they were made and attempting to elucidate their intended effect.”).
        7
         See United States v. Wyly, 193 F.3d 289, 299 (5th Cir. 1999) (“‘We presume that the jury
follows the instructions of the trial court unless there is an overwhelming probability that the jury will
be unable to follow the instruction and there is a strong probability that the effect [of the prosecutorial
misconduct] is devastating.’” (brackets in original) (quoting Tomblin, 46 F.3d at 1390)).

                                                    4
“Moreover, the instruction immediately preceded the jury’s deliberations, whereas the

improper questioning occurred earlier in the trial.”8

       Third, “the evidence of guilt was overwhelming.”9 Agent Brandon Mouriz testified

that he found a loaded firearm under Bui’s seat and a loaded magazine clip in the center

console about three or four inches from the bag of ecstacy tablets that Bui showed to the

undercover agent. Agent Rogers testified that Bui made a move for the firearm as agents

approached the vehicle. Agent Davis and Agent Donovan both testified that Bui admitted

that the gun was his. Also, Romero testified that prior to the drug deal, Bui showed him the

gun and said, “I got your back.” All three factors lead us to conclude that the prosecutor’s

question did not affect Bui’s substantial rights and is thus not reversible error.

                                           *****

       For the foregoing reasons, we AFFIRM Bui’s conviction of possessing a firearm in

furtherance of a drug trafficking crime.




       8
        Williams, 343 F.3d at 438.
       9
        Wyly, 193 F.3d at 300.

                                              5